DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112(a) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicant's arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicant argued that LINDLEY was used in Office Action 10/17/2018 then replaced with GUIHENEUF in Office Action 03/28/2019 & 10/30/2019. In Final Office Action 05/20/2020, LINDLEY was reused for a rejection under 35 USC § 102(a)(1). Because of that reason, LINDLEY does not teach the limitations.
The examiner respectfully disagrees.
Both LINDLEY and GUIHENEUF were used as 102 references. In the Final Office Action 05/20/2020, the examiner considered that LINDLEY was better reused for newly added the first user is not associated with an account on the media platform and the second user also is not associated with an account on the media platform. Replacing a reference does not mean that the reference does not teach the limitations.

The applicant argued that Lindley does not teach that the metadata tags comprise semantic information that define associations between the digital objects and attributes, relationships or classifications associated with aspects of the digital objects. Nor does Lindley teach that the objects can be associated, causing them to inherit the semantic information of the other objects.

The examiner respectfully disagrees.
As taught in LINDLEY, a storage medium, e.g., hard drive of computer 110, is configured to store a plurality of media objects, e.g., digital images (LINDLEY, ¶¶ 0022[Wingdings font/0xE0]0024), wherein each media object, e.g., each digital image, is associated with at least one metadata tags, wherein metadata tags are defined as descriptive information of media objects’ content (LINDLEY, ¶ 0020) such as locations and timestamps (LINDLEY, ¶ 0023) and defined by a user (LINDLEY, ¶¶ 0023 & 0030) such as person names, place names and event information (LINDLEY, ¶ 0002), wherein an association between digital images is defined based on corresponding location of the digital images (LINDLEY, ¶ 0029).  
LINDLEY further teaches that the process as shown in FIG. 7 can selectively associate metadata tags to media objects based on comparisons as shown in FIGS. 5A-B & 6. For example, once the process yields a true comparison between a pair of media objects such as digital images 200 & 210 as in FIG. 2A (LINDLEY, ¶¶ 0027, 0035[Wingdings font/0xE0]0036 & 0042), a metadata tag of one of on the media objects in the pair can be associated with the other media object of the pair. Metadata tag information can be shared between both media objects in the pair, if both media objects are associated with metadata tags (LINDLEY, ¶ 0042).
The teaching in LINDLEY as noted reads on the limitations
a datastore configured to store a plurality of digital objects and semantic information associated with each of the plurality of digital objects, e.g., a storage medium such as hard drive is configured to store a plurality of media objects such as digital images (LINDLEY, ¶¶ 0022[Wingdings font/0xE0]0024) and metadata tags associated with each of the plurality of media objects (LINDLEY, ¶¶ 0020, 0023 & 0030);
wherein the semantic information defines associations between each of the plurality of digital objects, e.g., metadata tags such as location defines associations between each of the plurality of media objects (LINDLEY, ¶ 0029), and at least one of attributes, relationships or classifications associated with aspects of each of the plurality of digital objects, e.g., metadata tags such as person names, place names and event information define attributes associated with features of each of the plurality of media objects (LINDLEY, ¶ 0002);
automatically cause the first digital object to inherit the second set of semantic information associated with the second digital object, e.g., first media object such as digital image 200 as in FIG. 2A is automatically shared selective metadata tags associated with second media object such as digital image 210 as in FIG. 2A based on a true comparison between the pair of digital images 200 & 210 (LINDLEY, ¶¶ 0027, 0035[Wingdings font/0xE0]0036 & 0042).

Claim Objections
Claim 1 is objected to because of the following informalities: 
(1) 	a comma after limitation from a first user at line 9, 
(2)  a comma and the word wherein before the semicolon at line 14.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: (1) 	a comma after limitation from a first user at line 9. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINDLEY et al. [US 2009/0307261 A1], hereinafter referred to as LINDLEY.
 
Regarding claims 1 & 10, LINDLEY teaches a system for sematic indexing. The system as taught in LINDLEY reads on claim 1 as shown in the table below.

CLAIMS 1 & 10
A system for semantic indexing, comprising:

a datastore configured to store a plurality of digital objects and semantic information associated with each of the plurality of digital objects, 


wherein the semantic information defines associations between each of the plurality of digital objects 
and at least one of attributes, relationships or classifications associated with aspects of each of the plurality of digital objects;


a media platform coupled with the datastore comprising one or more processors configured to:
receive a first digital object associated with a first set of semantic information, from a first user; and







associate the first digital object with a second digital object associated with a second user and associated with a second set of semantic information based on overlap between the first set of semantic information and the second set of semantic information wherein; 









automatically cause the first digital object to inherit the second set of semantic information associated with the second digital object.

LINDLEY et al.
A system as in FIG. 1B for metadata tag categorizing, comprising:
a storage medium such as hard drive is configured to store a plurality of media objects such as digital images (LINDLEY, ¶¶ 0022[Wingdings font/0xE0]0024) and metadata tags associated with each of the plurality of media objects (LINDLEY, ¶¶ 0020, 0023 & 0030),

metadata tags such as person names, place names and event information define attributes associated with features of each of the plurality of media objects (LINDLEY, ¶ 0002)
a server associated with the digital storage comprising a processor configured to (LINDLEY, ¶ 0008): 
a first media object, such as digital image 200 as in FIG. 2A, associated with corresponding metadata tags (LINDLEY, ¶ 0005) such as locations and timestamps (LINDLEY, ¶ 0023) and defined by a user (LINDLEY, ¶¶ 0023 & 0030) such as person names, place names and event information (LINDLEY, ¶ 0002), wherein the first media object is received from a device associated with a first user (LINDLEY, ¶ 0026);  
a second media object, such as digital image 210 as in FIG. 2A, is associated with a second user such as user 225 as in FIG. 2A (LINDLEY, ¶ 0027), wherein the second 
wherein the first media object is associated with the second media object based on similar features, timestamps or locations (LINDLEY, ¶¶ 0027[Wingdings font/0xE0]0029); 
the first media object such as digital image 200 as in FIG. 2A is automatically shared selective metadata tags associated with second media object such as digital image 210 as in FIG. 2A based on a true comparison between the pair of digital images 200 & 210 as shown in FIGS. 5A-B & 6  (LINDLEY, ¶ 0042).  



Regarding claims 4 & 11, LINDLEY further discloses that the one or more processors are further configured to automatically generate additional semantic information and associate the automatically generated semantic information with the first digital object (LINDLEY, ¶ 0043).

the one or more processors are configured to automatically generate the additional semantic information based at least in part one or more of a geolocation and a timestamp associated with the first digital object (LINDLEY, ¶ 0043).

Regarding claims 6 & 13, LINDLEY further discloses the one or more processors are further configured to receive additional semantic information from the first user, the second user or a third user, and associate the additional semantic received from the first user, the second user or a third user with the first digital object, wherein the third user also is not associated with an account on the media platform (LINDLEY, ¶ 0039).

Regarding claims 7 & 14, LINDLEY further discloses that the first user, the second user or a third user provides the additional semantic information at least in part by indicating an association between the first digital object and a third digital object associated with a third set of semantic information (LINDLEY, ¶ 0043).

Regarding claims 8 & 15, LINDLEY further discloses that the first user, the second user or a third user provides the additional semantic information at least in part by indicating an association between the first digital object and one or more of an attribute, relationship, and classification (LINDLEY, ¶ 0043).

Regarding claims 9 & 16, LINDLEY further discloses that in response to an update to the second set of semantic information, the first digital object inherits the updated second set of semantic information associated with the second digital object (LINDLEY, ¶ 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 13, 2021